 

EXHIBIT 10.8

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into, as of this 20th day
of October, 2014 (the “Effective Date”), by and between Guo Yin (Wynn) Xie, an
individual resident of the City of Toronto in the Province of Ontario
(“Executive”), and Prime Nutrisource Inc., a corporation existing under the laws
of the Province of Ontario (“Employer”) and a division of E-World USA Holding,
Inc. (“E-World”), with its principal place of business at 41 Pullman Court,
Scarborough, Ontario, Canada, MIX 1E4.

 

W I T N E S S E T H

 

WHEREAS, Employer desires to continue the employ of Executive, and Executive
desires to continue to be so employed by Employer, on the terms and conditions
hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

Section 1. Employment.

 

1.1 Subject to the terms hereof, Employer hereby employs Executive, and
Executive hereby accepts such employment. Executive will serve in the capacity
of President of Employer and will have duties and responsibilities customarily
assigned to a person with such title. Executive shall report to the Chief
Executive Officer of Employer. Executive hereby agrees that, throughout his
period of employment, he shall devote his business time, attention, knowledge
and skills, diligently in the furtherance of the business of Employer, E-World,
and of each of their respective subsidiaries and affiliates, shall perform his
duties consistent with his position with Employer and shall observe and carry
out such rules and regulations, policies and directions as Employer may from
time to time establish to the extent consistent herewith. Throughout the
duration of this Agreement, Executive shall do such traveling as may be
reasonably required of him in the performance of his duties on behalf of
Employer.

 

1.2 Notwithstanding the foregoing, Executive may engage in the following
activities, provided such activities do not conflict or otherwise materially
interfere with Executive’s responsibilities to the Employer or result in the
Executive breaching the terms and conditions of the Non-Competition,
Non-Solicitation and Confidential Information Agreement in the form attached
hereto as Exhibit A (the “Restrictive Covenant Agreement”): (a) appropriate
civic, charitable or religious activities; and (b) the devotion of a reasonable
amount of time to private investments.

 

 
1


--------------------------------------------------------------------------------




  

Section 2. Term of Employment.

 

2.1 The term of Executive’s employment hereunder (the “Initial Term”) shall be
from the Effective Date and expire at the earlier of (a) the third anniversary
of the date of this Agreement or (b) the occurrence of any of the following
events:

 

(i) The death or total disability of Executive (total disability meaning the
failure to substantially perform his normal required services hereunder for a
period of three (3) consecutive months during any consecutive twelve (12) month
period during the Term (as hereinafter defined), as determined and certified by
an independent medical doctor jointly chosen by the Executive and the Employer,
by reason of mental or physical disability); or

 

(ii) The termination by Employer of Executive’s employment hereunder for “Cause”
as determined by the Board of Directors of Employer, which for purposes of such
determination during the Interim Period (as such term is defined in the Share
Purchase Agreement, of even date herewith, by and among E-World, E-World Canada
Holding, Inc., Executive, Jian Long, Hong Shu Zhu, 2434689 Ontario Inc., 2434691
Ontario Inc., 2434694 Ontario Inc., Employer and Nugale Pharmaceutical, Inc.
(the “Purchase Agreement”)), shall require the approval or consent of only fifty
percent (50%) of the members of the Board of Directors of Employer. For purposes
of this Agreement, “Cause” shall include: (A) the willful or repeated failure or
refusal by Executive to substantially perform his duties hereunder (other than
such failure resulting from Executive’s incapacity due to total disability),
provided, however, Employer shall not be deemed to have Cause pursuant to this
subsection (A) unless Employer provides Executive with written notice of the
specified conduct, and Executive fails to cure such conduct within thirty (30)
days of the notice; (B) if Executive is convicted of, pleads guilty to, or
confesses to any felony or indictable offense and/or commits any act of fraud,
misappropriation or embezzlement with regard to Employer; (C) if Executive has
engaged in a dishonest act to the material damage or prejudice of Employer or an
affiliate of Employer, or in conduct or activities materially damaging to the
property, business, or reputation of Employer or an affiliate of Employer;
and/or (D) Executive’s breach or violation of the Restrictive Covenant
Agreement; or

 

(iii) The termination by Executive for “Good Reason”. Executive may terminate
his employment with Employer upon thirty (30) days prior written notice to
Employer of any event constituting “Good Reason” as defined herein. The term
“Good Reason” means the occurrence of any of the following, without the prior
written consent of Executive: (A) assignment of Executive to duties materially
inconsistent with Executive’s positions as described in Section 1 hereof, or any
significant diminution in Executive’s duties or responsibilities or change of
Executive’s job title; and/or (B) any material breach of this Agreement by
Employer; provided, however, that Executive shall not be deemed to have Good
Reason pursuant to subsection (B) above unless Executive gives Employer written
notice that the specified conduct or event has occurred, and Employer fails to
cure such conduct or event within thirty (30) days of receipt of such notice.

 

2.2 Successive Terms. After the Initial Term, this Agreement shall continue on a
year-to-year basis (the “Successive Terms”; and together with the Initial Term,
the “Term”) unless terminated by either Employer or Executive upon ninety (90)
days written notice to the other prior to the end of the Initial Term or the
then Successive Term.

 

 
2


--------------------------------------------------------------------------------




  

Section 3. Compensation.

 

3.1 Term of Employment. Employer will provide Executive with the following
salary, expense reimbursement and additional Executive benefits during the Term:

 

(a) Salary. During the Initial Term, Executive will be paid a salary (the
“Salary”), that shall be Two Hundred Thousand Canadian Dollars (C$200,000.00)
per annum, less deductions and withholdings required by applicable law.
Thereafter, and during the Successive Terms, Executive will be paid a salary to
be determined by good faith negotiations between Employer and Executive, but in
no event shall such salary be less than Two Hundred Twenty-Five Thousand
Canadian Dollars (C$225,000.00) (the “Successive Term Salary”). The Salary and
Successive Terms Salary shall be paid to Executive in bi-weekly installments (or
on such more frequent basis as other executives of Employer are compensated).

 

(b) Performance Bonus.

 

(i) Employer shall pay to Executive a performance bonus based on Employer’s EBT
(which is defined as Employer’s earnings before the deduction of taxes as
calculated in accordance with United States generally accepted accounting
principles) at the end of each calendar year during the Term, in accordance with
the following schedule:

 

EBT

 

Bonus

C$5,000,000

C$6,000,000

C$7,000,000

C$8,000,000

 

C$50,000

C$100,000

C$200,000

C$300,000

 

(ii) The determination of whether Employer has achieved a certain level of EBT
in any year for the purposes of this section shall be made by the auditors of
E-World within ninety (90) days after the end of each calendar year, and shall
be binding on Employer and Executive.

 

(iii) The performance bonus shall be due and payable within one hundred twenty
(120) days after the end of each calendar year.

 

(c) Vacation. During the Term, Executive shall be entitled to receive six (6)
weeks paid vacation during each calendar year (prorated for any service by
Executive during any partial calendar year) of employment to be taken at such
times and in such periods as shall not interfere with the duties required to be
rendered by Executive hereunder.

 

(d) Expenses. During the Term, Employer shall reimburse Executive within thirty
(30) days of its receipt of a reimbursement report with supporting receipts from
the Executive, for all reasonable and necessary expenses incurred by Executive
in performing services hereunder, including, without limitation, all expenses of
travel and living expenses when away from home on business at the request of or
in the service of Employer.

 

(e) Benefit Plans. During the Term, Executive shall have the option of
participating in such medical, dental, disability, hospitalization, life
insurance, stock option and other benefit plans (such as pension and profit
sharing plans) as Employer maintains from time to time for the benefit of other
full-time executives of Employer, on the terms and subject to the conditions set
forth in any such plans.

 

 
3


--------------------------------------------------------------------------------




  

(f) Automobile Allowance. During the Term, Employer shall pay Executive for his
monthly automobile operating expenses in an aggregate amount not to exceed One
Thousand Canadian Dollars (C$1,000) per month.

 

3.2 Effect of Termination.

 

(a) If the termination of employment of Executive is due to the death or
disability of Executive, Employer shall promptly pay or provide to Executive,
(i) Executive’s earned but unpaid Salary or then Successive Term Salary, as
applicable, accrued through such date of termination, (ii) accrued but unpaid
vacation time through such date of termination, (iii) any bonus payable to
Executive pursuant to this Agreement for any fiscal year or portion of any
fiscal year ending prior to such date of termination, to the extent earned, but
not previously paid, (iv) reimbursement of any business expenses incurred by
Executive prior to such date of termination that are reimbursable under Section
3.1(d) above, and (v) any vested benefits and other amounts due to Executive
under any plan, program, policy of, or other agreement with, Employer ((i) to
(v) are referred to together as the “Accrued Obligations”).

 

(b) If the termination of employment of Executive is by Executive for Good
Reason or by Employer without Cause, in addition to the Accrued Obligations,
Executive shall continue to receive his Salary or then Successive Term Salary,
as applicable, for a period of five (5) years from the date of termination,
payable upon Employer’s regularly scheduled paydays or in one lump sum payment,
as determined by Executive in his sole discretion, in exchange for the execution
by Executive of a release of all claims against the Employer, E-World and their
affiliates.

 

(c) If the termination of employment of Executive is by Executive without Good
Reason or by Employer with Cause, Executive shall receive only the Accrued
Obligations.

 

(d) If termination of employment of Executive is by Executive without Good
Reason or by Employer if Executive is convicted of, pleads guilty to, or
confesses to any felony or indictable offense and/or commits any act of fraud,
misappropriation or embezzlement with regard to Employer and such termination of
employment occurs prior to the second year anniversary of the date of this
Agreement, Executive shall (or shall cause any applicable third party to)
automatically forfeit, without any further action on the part of any party,
sixty percent (60%) of all shares of common stock of E-World issued to Executive
(or issued to any other person or entity at the direction of Executive) as
partial consideration for the sale of Executive’s shares in Employer. Executive
shall from time to time (or shall cause any applicable third party to) promptly
execute and deliver all further documents (including a duly-executed blank stock
power) and take all further action necessary or appropriate to give effect to
the provisions of this Section 3.2(d).

 

3.3 Restrictive Covenant Agreement. Executive shall execute, enter into and
comply with the terms of the Restrictive Covenant Agreement. The compensation
and benefits provided hereunder and under the Purchase Agreement in connection
with the purchase of all of Executive’s shares of capital stock in Employer and
Employer’s goodwill are hereby acknowledged by the parties hereto to constitute
adequate consideration for the Executive’s entering into the Restrictive
Covenant Agreement.

 

Section 4. No Violation of Other Agreements. Executive represents and warrants
that Executive is fully authorized and empowered to enter into this Agreement
and that the performance of the obligations hereunder will not violate any
agreement between Executive and any other person, firm, organization or other
entity, and Executive is not bound by the terms of any agreement with any
previous employer or other party including, without limitation, to refrain from
competing, directly or indirectly, with the business of such previous employer
or other party that would be violated by entering into this Agreement.

 

 
4


--------------------------------------------------------------------------------




  

Section 5. Miscellaneous.

 

5.1 Withholding. Employer shall withhold from any amounts payable under this
Agreement all federal, state, provincial, local and/or foreign taxes, as
Employer determines to be legally required pursuant to any applicable laws or
regulation.

 

5.2 No Waiver. Failure by Employer or Executive to insist upon strict compliance
with any provision of this Agreement or to assert any right it may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.

 

5.3 Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

 

5.4 Notices. Any notice or other document to be given hereunder by any party
hereto to any other party hereto shall be in writing and delivered in person or
by courier, by facsimile transmission or sent by any express mail service,
postage or fees prepaid at the following addresses:

 

Employer:

 

Prime Nutrisource Inc.
41 Pullman Court, Scarborough
Ontario, Canada, MlX 1E4
Attention: Chairman
Fax No.: 416-298-7273

     

With a copy to:

 

 

E-World USA Holding, Inc.
9550 Flair Drive, Suite 308
El Monte, CA 91731
Attention: Ding Hua Wang

Fax No.: 626-448-2163

   

Executive:

 

Guo Yin (Wynn) Xie
45 Henricks Crescent

Richmond Hill, Ontario L4B 3W4

Fax No.: 416-298-7273

 

 

With a copy to (but not as notice):

 

 

Wildeboer Dellelce LLP
Wildeboer Dellelce Place
365 Bay St., Suite 800
Toronto, ON M5H 2V1
Attention: Peter Simeon
Fax No.: 416-361-1790

 

or at such other address or facsimile number for a party as shall be specified
by like notice. Any notice which is delivered in the manner provided herein
shall be deemed to have been duly given to the party to whom it is directed upon
actual receipt by such party or its/his agent.

 

 
5


--------------------------------------------------------------------------------




  

5.5 Binding Effect; Assignment. This Agreement is binding on and for the benefit
of the parties hereto and their respective successors, heirs, executors,
administrators and other legal representatives. Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive without the prior
written consent of Employer. This Agreement may be assigned by the Employer with
or without Executive’s consent to (A) the purchaser of all or substantially all
of Employer’s equity or assets or (b) an affiliate of Employer or E-World.

 

 5.6 Entire Agreement; Amendment. This Agreement together with the Restrictive
Covenant Agreement is intended by the parties hereto to be the final expression
of their agreement with respect to the subject matter hereof and thereof and is
the complete and exclusive statement of the terms thereof, notwithstanding any
representations, statements or agreements to the contrary heretofore made. This
Agreement together with the Restrictive Covenant Agreement supersedes and
terminates all prior employment and compensation agreements, arrangements and
understandings between or among Employer and Executive (other than with respect
to the terms of the Purchase Agreement) . This Agreement may be modified only by
a written instrument signed by all of the parties hereto.

 

5.7 Governing Law; Construction. This Agreement shall be deemed to be made in,
and in all respects shall be interpreted, construed, and governed by and in
accordance with, the laws of the Province of Ontario and the federal laws of
Canada applicable therein. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority or by any arbitrator(s) by reason of
such party or its counsel having or being deemed to have structured or drafted
such provision.

 

5.8 Headings. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

5.9 Counterparts. This Agreement may be executed and delivered in any number of
counterparts, each of which when executed and delivered is an original but all
of which taken together constitute one and the same instrument. A party’s
transmission by facsimile, e-mail or other electronic transmission of a copy of
this Agreement duly executed by that party shall constitute effective delivery
by that party of an executed copy of this Agreement to the party receiving the
transmission. A party that has delivered this Agreement by facsimile, e-mail or
other electronic transmission shall forthwith deliver an originally executed
copy to the other party.

 

[Remainder of page intentionally left blank.]

 

 
6


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the 20th
day of October, 2014.

 

 

EMPLOYER:

 

PRIME NUTRISOURCE INC.

Division of E-World USA Holding Inc.

 

 

/s/ Ding Hua Wang   Ding Hua Wang, Chairman

 

 

 

EXECUTIVE:

 

/s/ Guo Yin Xie

 

Guo Yin (Wynn) Xie

 

 

 

 7

--------------------------------------------------------------------------------

 